First of all, allow me
to congratulate you on your election to the office of the
President of the fifty-ninth session of the General
Assembly. I wish you every success and all the best in
your very important work. I would also like to thank
your predecessor, Mr. Julian Hunte, for his leadership
of the General Assembly at its fifty-eighth session.
The current session is very significant for
Estonia, since it is the first time ever that we
participate at the General Assembly as a member State
of the European Union and the NATO. We are
therefore more aware than ever before of our shared
responsibility for the world, but also of our
vulnerability to global threats.
During the last few years, we have all witnessed
new threats to world peace and security. We have also
seen how these threats are all connected to economic,
social, cultural and humanitarian problems. The fifty-
eighth session of the General Assembly focused on the
situation in Iraq. However, securing peace and stability
in the Middle East remains an ongoing concern. I hope
that all of this has only deepened our conviction that
the goals and principles of the United Nations Charter
have not really lost their topicality but rather, are even
more topical now. In today’s world of new threats and
changing global security, we need shared solutions
more than ever before. The United Nations is the only
organization established to coordinate, on a global
scale, the efforts of States in safeguarding international
stability and security. The United Nations has to be
even more decisive and efficient in order to
successfully fulfil its important responsibilities in this
new situation.
The reduction of world poverty continues to be a
central issue on the global development agenda; less
poverty would certainly mean more international
stability and security. The international community has
made a commitment to achieve the Millennium
Development Goals by the year 2015, halving poverty
in the world by that time. That is a very optimistic
promise indeed, and it assumes that all countries must
perform even more purposefully and in an even more
coordinated manner. High-level meetings in Doha,
Monterrey and Johannesburg have shown us the way;
now, we must act.
At the forthcoming 2005 summit, we will review
our progress in fulfilling the goals set out in the
Millennium Declaration. I would like to appeal to all of
25

us here to work so that we would be content with the
conclusions in the interim report.
Together with other United Nations Member
States, Estonia shares responsibility for balanced
development in the world and makes its contribution
towards achieving the common goals. Only recently,
we were one of the recipient countries of international
aid. Now that we are one of the donors, we are very
much aware of how important it is that international
aid be coordinated and harmonized. We began
providing international aid in 1998. Time has shown
that the Estonian experience in building up democratic
institutions, implementing economic reforms and
involving civil society in public life and decision-
making can really help other countries where such
processes are still in their initial stage.
Despite the work that has already been done to
achieve the very challenging Millennium Development
Goals, we must admit, unfortunately, that the gap
between the rich and the poor is widening. What is
more, it is taking new forms in our changing world. In
addition to economic inequality, the information era
has brought about the so-called digital divide, a divide
between information-rich and information-poor States
and nations as well as social groups. I would like to
briefly elaborate on this topic.
In spite of the rapid development in information
technology over the last ten years, only a small group
of privileged countries and social groups have
benefited from the so-called digital revolution. For
example, let us consider access to the Internet. Many of
us cannot really imagine life without the Internet, but
four-fifths of the world population have never had any
contact with the Internet. More than a half of Internet
users live in Europe or in North America, which
together represent only 17 per cent of the world’s
population. In Africa, only 1.4 per cent of the
population uses the Internet.
The digital divide exists not only between
countries but also within countries, between different
social groups. The causes of such a divide can be age,
gender, language, education or income. The digital
divide is a reflection of technological, social and
economic backwardness, perhaps due to a lack of
infrastructure or to that infrastructure being very
expensive. At the same time, the digital divide is not
only an expression of existing socio-economic
inequality, but also amplifies it and even causes it.
Today, the social and economic value of access to
information is much higher than it was 20 years ago.
Unequal access to know-how, information networks
and opportunities to contribute to these networks, will,
in the longer term, lead to a further marginalization of
poor countries and poor social groups. Paradoxically,
the very same Internet is behind this marginalization,
although it is supposed to be the cheapest and most
efficient way to exchange information and knowledge
in the world.
Since information technology has a strong impact
on economic growth and competitiveness, there is no
doubt that it is a new factor in development policy.
That is why in recent years, more and more attention
has focused on the causes and consequences of the
digital divide. For example, the United Nations
Development Programme’s Human Development
Report 2001 concentrated on those problems and was
the centre of attention at the 2003 World Summit on
the Information Society in Geneva.
I am very pleased that Estonia has, in a relatively
short period of time, achieved a remarkable level in
several areas of information technology. We have
managed to create a favourable environment for
development in this field and have ensured that the
necessary infrastructure has been created through close
cooperation between the public sector and the private
sector, businesses and non-governmental organizations.
As a result of this, Estonian citizens of limited means
now have access to several information society
services. According to “The Economist”, as of 2004,
Estonia ranks 26th in the world in e-readiness and
holds a leading position among Central and Eastern
European countries. More than half the Estonian
population regularly uses the Internet; 38 per cent own
computers; 80 per cent own mobile phones; 62 per cent
use Internet banking; and 59 per cent fill out their tax
returns electronically. Estonians can communicate with
both the central Government and local governments
over the Internet and are able to use legally binding
digital signatures. All those indicators are in line with
European Union averages even though Estonia’s gross
domestic product remains considerably lower than the
European average.
I believe that, as a former country in transition,
Estonia has experiences which could be very useful for
developing countries with respect to the promotion of
information and communication technologies. Estonia
is in a position to provide development assistance, first
26

and foremost in the form of know-how. We have
already taken steps in that direction: in the summer of
2002 the Government of Estonia, the United Nations
Development Programme and the Information
Programme of the Open Society Institute jointly set up
the Estonian e-Governance Academy. The purpose of
that unique Academy is to improve the public-private
cooperation in the information and communication
technologies. The initial beneficiaries of the project are
Central and Eastern European countries, countries of
the Commonwealth of Independent States and Asian
countries, but we already have future plans for African
countries as well. The e-Governance Academy has
already held training courses for officials from
Kyrgyzstan, Sri Lanka, Albania, Kazakhstan and other
countries.
The year 2004 is the final year of the
International Decade of the World’s Indigenous People.
I am an Estonian, and as an Estonian I have a specific
reason to talk about indigenous peoples: we are a
nation that knows how important it is to preserve and
develop our culture and language. Therefore, I am very
happy that recent decades have seen increased
momentum in the activities of the United Nations and
its agencies to protect the rights of indigenous peoples.
But the approaching end of the International
Decade of the World’s Indigenous People must not
mean diminished attention to the situation of
indigenous peoples. The rights of indigenous peoples
must be codified in international law without further
delay. Estonia firmly supports the speedy formulation
and adoption of a declaration on the rights of
indigenous peoples. Regardless of the progress that has
been made locally, many of the world’s peoples remain
uncertain about the preservation of their cultures and
languages. Restrictions on the rights of indigenous
peoples are one of the reasons behind the emergence of
hot spots and crises.
Scientists enter endangered species into a Red
Book in order to help save them from extinction. But
we do not yet have a Red Book of peoples. When a
species of wildlife disappears, nature becomes poorer
and the ecological balance can be damaged. By the
same token, the extinction of a people means that the
whole world becomes intellectually and culturally
poorer.
Anthropologists have used the concept of the
“fourth world” to refer to the ever increasing
marginalization of indigenous peoples and the
deterioration of their living conditions. The living
conditions of Finno-Ugric peoples in their historic
homelands provide a worrying example. The Council
of Europe Parliamentary Assembly has expressed its
concerns in that respect. In August this year, the fourth
World Congress of the Finno-Ugric Peoples took place
in Estonia under the motto “Youth is our future.” The
final document of the Congress expressed concern
about the ongoing loss of national identity by Finno-
Ugric peoples and called on the international
community to devote greater attention to the protection
of human rights and the rights of indigenous peoples
and national minorities.
I would like finally to touch upon the future of
the United Nations. The United Nations needs to be
strengthened and improved: it needs to be reorganized
so that it can better respond to new challenges.
Reorganization and increased efficiency would make
the Organization more reliable and provide it with
greater authority. Here, all Member States share a
common goal: to ensure the steady development of the
United Nations and to effect reforms that would
enhance its effectiveness as a multilateral organization.
Estonia firmly supports that process.
I believe that greater attention should be devoted
to the prevention of crises and conflicts. We await the
publication on 1 December of the report of the High-
Level Panel on Threats, Challenges and Change, which
could provide essential guidelines for making the
United Nations function more efficiently in the
changed global framework.
Thanks to the efforts of Secretary-General Kofi
Annan and the President of the fifty-eighth session,
Julian Hunte, and thanks to the cooperation of Member
States, discussions on revitalization of the work of the
General Assembly have yielded concrete and desirable
results, reflected in resolution 58/316, adopted on
1 July. That resolution is an essential landmark in the
process of changing and modernizing the General
Assembly to keep pace with developments in world
events. At the fifty-ninth session, under the presidency
of Mr. Jean Ping, we must continue and intensify our
efforts in that direction.
Finally, it is also high time that we moved
forward with reform of the Security Council, which
27

would enable the United Nations to participate more
effectively in resolving world problems and crises.